127 S.E.2d 575 (1962)
257 N.C. 785
Julius AMMONS, Employee, Appellant,
v.
Z. A. SNEEDEN'S SONS, INC., Employer, and U. S. Fire Insurance Company, Carrier, Appellees.
No. 161.
Supreme Court of North Carolina.
October 10, 1962.
*577 Addison Hewlett, Jr., Wilmington, for plaintiff, appellant.
Ruark, Young, Moore & Henderson, by B. T. Henderson, II, Raleigh, for defendants, appellees.
HIGGINS, Justice.
This case presents the question whether failure of the claimant to notify the Industrial Commission of a change in condition within 12 months from settlement deprives the Commission of jurisdiction; or whether the delay is intended as a bar to further proceedings. This Court, considering G.S. § 97-47, held in Lee v. Rose's, 205 N.C. 310, 171 S.E. 87: "The statute is plain and unambiguous, and no reason occurs why it should not be enforced according to the plain provisions." What if there is good reason? Suppose an injured employee is under disability and cannot give notice?
The period within which the claim may be asserted goes neither to the extent of the injury nor to the amount of the compensation. The statute merely fixes a date after which the claim is barred.
In this particular case is the employer estopped to plead as its defense the failure of the claimant to notify the Commission? The claimant was without counsel. He settled by agreement with the employer for a temporary total disability of eight days. The settlement was made at the time the period of disability ended. The Workmen's Compensation Act, G.S. § 97-47, required the employer to report the voluntary settlement to the Industrial Commission for its approval. The record does not indicate the Commission ever saw or heard from the claimant. He, having dealt exclusively with the employer, and having well within the 12 months period disclosed his change in condition, should the employer not have anticipated the claimant would rely on it for a fair settlement, or its giving any notice which would keep the negotiations alive? The statute, G.S. § 97-47, provides the Commission may review an award upon its own motion or upon the application of any party in interest. May the employer undertake the review, promise a report, delay it until the one year has expired, and then be permitted to interpose a plea in bar? May he lull the claimant into a sense of security and then say, you have lost the right while you waited on me?
We do not agree that a failure to assert a change in condition within 12 *578 months is jurisdictional. Delay for more than one year may be asserted as a plea in bar, but the party interposing and relying on it may be estopped to assert it by inequitable conduct. "The lapse of time, when properly pleaded, is a technical legal defense. Nevertheless, equity will deny the right to assert that defense when delay has been induced by acts, representations, or conduct, the repudiation of which would amount to a breach of good faith." Nowell v. A & P Tea Co., 250 N.C. 575, 108 S.E.2d 889.
The case of Biddix v. Rex Mills, 237 N.C. 660, 75 S.E.2d 777, is not in conflict with, but supports the views here expressed: "It must not be understood that we hold an employer may not by his conduct waive the filing of a claim within the time required by law. The law of estoppel applies in compensation proceedings as in all other cases. We merely hold that the facts here appearing, including those found by the full Commission, are insufficient to invoke the doctrine in this case." (citing authorities)
The showing of equitable estoppel was sufficient to require the Commission to hear evidence, find the facts, and upon them to determine whether the plea in bar should be sustained or set aside. Sustaining the plea will close the case. Overruling it will require the Commission, as the fact-finding body, to hear evidence and determine whether for "change in condition" a further award is justified and, if so, the amount thereof. In assuming it did not have power upon a proper finding to reopen the case, the Commission acted under a misapprehension of law. For that reason its order is set aside.
The judgment of the Superior Court is reversed. The case will be remanded to the North Carolina Industrial Commission for disposition in accordance with this opinion.
Reversed.